Citation Nr: 1046772	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an initial increased rating for tinea manuum and 
onychomycosis of the right hand, evaluated as 0% disabling prior 
to September 22, 2010, and as 10% thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a July 2007 rating decision and an October 
2007 Decision Review Officer Decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2005).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 26, 2010, the Veteran's service-connected 
right hand tinea manuum and onychomycosis was manifested by 
dystrophic nails and scaling of palm affecting 1 percent of both 
exposed body surface area and total body surface area. 

2.  As of April 26, 2010, the Veteran's service-connected right 
hand tinea manuum and onychomycosis was manifested by dystrophic 
nails, scaling of palm and sides of fingers affecting less than 5 
percent of both exposed body surface area and total body surface 
area, limitation of DIP motion of all fingers and thumb by 15 
degrees, and a gap of 0.5 centimeters between the tip of the 
thumb and the base of little finger, between the tip of all 
fingers and the proximal transverse crease of the palm, and 
between the pad of the thumb and all fingers with the thumb 
attempting to oppose the fingers, and mildly decreased grip 
strength and dexterity.  

3.  As of September 22, 21010, the Veteran's service-connected 
right hand tinea manuum and onychomycosis has been manifested by 
dystrophic nails with subungual debris, scaling of palm and small 
area of dorsum affecting greater than 5 percent of exposed body 
surface area but less than 5 percent of total body surface area, 
limitation of DIP and PIP motion of all fingers and thumb by 15 
degrees, no gap between the index finger and the proximal 
transverse crease of the palm, and mildly weakened grip and 
reduced dexterity secondary to skin tightness due to tinea 
manuum.

4.  Resolving all doubt in the Veteran's favor, during the entire 
appeal period, the Veteran's service-connected right hand tinea 
manuum and onychomycosis required systemic therapy for a period 
of at least six weeks.


CONCLUSION OF LAW

A 30 percent evaluation, but no higher, is warranted for the 
Veteran's service-connected tinea manuum and onychomycosis of the 
right hand during the entire appeal period.  88 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5228 - 5230 (2010); 38 C.F.R. § 4.73, Diagnostic Code 5309; 
38 C.F.R. § 4.118, Diagnostic Codes 7805 and 7806 (2002 and 
2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's VA medical treatment records and identified private 
medical records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records are no longer available, most likely having 
been destroyed in an accidental fire at the National Personnel 
Records Center in 1973.  In cases where the Veteran's service 
treatment records are unavailable through no fault of the 
Veteran, there is a heightened obligation to explain findings and 
to carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his case.  
Id.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in September 2007 and in April and 
September 2010.  38 C.F.R. § 3.159(c)(4).  The examiners 
addressed the symptoms of the Veteran's tinea manuum and 
onychomycosis of the right hand in conjunction with a review of 
the claims file and physical examination of and interview with 
the Veteran.  The VA examination reports are thorough; thus these 
examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating

The Veteran seeks an initial compensable evaluation for his 
service-connected tinea manuum and onychomycosis of the right 
hand.

Historically, the Veteran filed his claim for service connection 
for, inter alia, right hand disability in May 2002.  By a 
November 2003 rating decision, service connection for right hand 
condition, skin blemishes on hands from chemicals used for 
cleaning, was denied.  The Veteran did not appeal this decision.

In December 2006, the RO received the Veteran's request to reopen 
his claim for service connection for right hand skin condition.  
By rating decision dated in July 2007, the Veteran's previous 
denied of service connection for right hand skin condition was 
confirmed and continued.  The Veteran appealed.  By Decision 
Review Officer Decision in October 2007, service connection for 
tinea manuum and onychomycosis, right hand, was granted and an 
evaluation of zero percent was assigned effective December 29, 
2006.  The Veteran appealed.  In August 2010, the Board remanded 
the case for further development to include affording the Veteran 
an additional VA examination to assess the severity of his 
service-connected right hand skin disability.  After the required 
development was completed, by rating decision dated in November 
2010, the evaluation for the Veteran's service-connected right 
hand skin disability was increased to 10 percent effective 
September 22, 2010.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for tinea 
manuum and onychomycosis in October 2007.  As such, it is not the 
present level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinea manuum and onychomycosis of the right hand 
have been evaluated as noncompensable under Diagnostic Codes 
7813-7806.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the specific 
basis for the evaluation assigned; the additional code is shown 
after a hyphen).  

Under Diagnostic Code 7813, for dermatophytosis, rating is to be 
undertaken for disfigurement of the head, face, or neck under 
Diagnostic Code 7800; for scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 
7806, depending on the prominent disability.    

A change to the rating criteria for skin diseases was effectuated 
as of October 23, 2008 for claims filed on or after October 23, 
2008.  See 73 Fed. Reg. 54708.  As this claim was pending prior 
to October 2008, these changes are not applicable.

The Veteran underwent VA examination in September 2007 by Dr. 
Rietschel, Chief, Dermatology Service.  The Veteran reported 
occasional itching and variation of symptoms such as dry flakey 
skin on palm.  Physical examination demonstrated dystrophic nails 
and mild palmer scaling.  Diagnosis was tinea manuum and 
onycomycosis of right hand.  The Veteran's service-connected 
right hand skin disability, limited to the Veteran's palm, was 
only considered to affect one percent of exposed areas.

In January 2008, the Veteran presented to his private physician, 
Dr. Kaplan, who noted that on physical examination, the Veteran's 
right hand demonstrated flaking skin with thickened distorted 
nails, deepened rugae.  Dr. Kaplan noted that the nails have 
worsened over time and the condition has not responded to 
conventional treatments and also that VA suggested a fungal 
component.  Dr. Kaplan disagreed, but biopsied nails for fungal 
cultures which were negative.

The Veteran underwent VA examination in April 2010 by Dr. Gilles, 
to assess the severity of the tinea manuum and onychomycosis of 
the right hand.  The Veteran reported that he had decreased right 
hand range of motion and grip strength for approximately 5 years.  
The Veteran also reported decreased right hand range of motion 
and grip strength due to thickening of the skin on his palm.  The 
Veteran reported that the tips of the first through third fingers 
were numb at times and that he was unable to pick up fine 
objects.  The Veteran reported undergoing carpal tunnel surgery 
on the right several years prior.  

Physical examination of the right hand demonstrated dystrophic 
nails, diffuse thickening and scaling of palm and sides of 
fingers.  Both percentage of total body surface area and 
percentage of exposed body surface area was two percent.  There 
was no muscle atrophy, and motor function was normal.  There was 
decreased grip, and decreased touch sensation distal first, 
second, and third fingers.
At the travel board hearing, the Veteran stated that his right 
hand gets so dry that the skin cracks open precluding stretching 
his hand out or making a tight fist.

Motion of all finger and thumb MCP and PIP joints ranged from 
zero to 90 degrees, and motion of all finger DIP joints ranged 
from zero to 75 degrees.  The gap between the tip of the thumb 
and the base of little finger, between the tip of all fingers and 
the proximal transverse crease of the palm, and between the pad 
of the thumb and all fingers with the thumb attempting to oppose 
the fingers were 0.5 centimeters.  There was no pain noted during 
range of motion exercise, no additional limitation following 
repetitive range of motion exercise.  Strength for gripping, 
pushing, pulling twisting was mildly decreased; dexterity for 
twisting, probing, writing, touching, and expression was mildly 
decreased.

The Veteran underwent NCV/EMG testing of the right arm which 
indicated peripheral neuropathy at right wrist.  

Impression was tinea manuum and onychomycosis, right hand, with 
mild decreased range of motion of fingers and reduced grip 
secondary to chronic thickening of the skin of the hand.  The 
decreased sensation of the hand is secondary to unspecified 
peripheral neuropathy at the right wrist and is not secondary to 
the Veteran's skin condition per EMG/NCV report.

The Veteran underwent VA examination on September 22, 2010.  The 
examiner noted that the Veteran had a diagnosis of tinea manuum 
and onycomycosis of the right hand which is easily cured with six 
weeks of oral Lamisil.  The Veteran reported constant peeling, 
redness, tingling sensation and during winter has additional 
cracking, stiffness, pain with cracking.  The Veteran denied use 
of systemic therapy.  The Veteran also reported daily use of 
various moisturizing creams and lotions including bag balm.  

Physical examination demonstrated percentage of exposed areas 
affected is greater than 5 percent but less than 20 percent; and 
percentage of total body area affects is less than 5 percent.  
Other significant skin examination findings included erythema, 
superficial peeling/scaling of right palm and small area of right 
dorsum.  All right hand nails were dystrophic with subungual 
debris.  The examiner noted no scarring.  The examiner noted that 
the Veteran was unable to make a tight fist due to induration of 
skin or to full open right hand especially in the winter, the 
Veteran had difficulty with grabbing, carrying, sometimes with 
fine motor tasks.  The examiner noted that since it was not 
winter, it was not possible to examine condition when most 
disabling.  The examiner diagnosed right hand tinea manuum and 
onychomycosis of all nails with no evidence of associated 
scarring.    

Active range of motion demonstrated extension of DIP joint was 
limited by 15 degrees (normal is zero degrees - finger aligns 
with hand), extension of PIP joint was limited by 15 degrees 
(normal is zero degrees - finger aligns with hand), and extension 
of the MP joint was normal (zero degrees - finger aligns with 
hand).  There was no gap between the Veteran's index finger and 
proximal transverse crease of hand on maximal flexion of finger.  
There was no objective evidence of pain or additional limitation 
of motion on repetitive motion.  There was also no amputation, 
ankylosis, or deformity.  There was mild-to-moderate decreased 
strength and for twisting, intact for pushing and pulling.  There 
was also mildly decreased dexterity for twisting, probing, 
writing; intact for other modalities.
 
As the Veteran's service-connected right hand skin disability 
does not involve the head, face, or neck and does not result in 
any scarring, Diagnostic Codes 7800 to 7805 would generally not 
apply.  Thus, it appears that the predominant disability picture 
is one of dermatitis, which is rated under Diagnostic Code 7806.  

Under Diagnostic Code 7806 for dermatitis or eczema, a zero 
percent rating is assignable where less than five percent of the 
entire body or exposed areas are affected and no more than 
topical therapy was required in the past 12-month period. 38 
C.F.R. § 4.118, Diagnostic Code 7806. 

A 10 percent rating requires at least five percent, but less than 
20 percent, of the entire body or exposed areas to be affected, 
or use of intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  Id. 

The 30 percent rating requires 20 to 40 percent involvement of 
the entire skin surface of the body or exposed areas to be 
affected, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for six weeks or more during 
the previous 12-month period.  Id. 

Assignment of a 60 percent rating is predicated on a showing of 
involvement of more than 40 percent of the entire body or the 
exposed areas; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

Based on the surface area that is affected, a compensable 
evaluation in not warranted prior to September 22, 2010 and an 
evaluation in excess of 10 percent is not warranted since 
September 22, 2010.  The Board notes that in September 2007, the 
Veteran's right hand demonstrated dystrophic nails and mild 
palmer scaling affecting one percent of affected exposed area; in 
April 2007, the Veteran's right hand demonstrated dystrophic 
nails, diffuse thickening and scaling of palm and sides of finger 
affecting two percent of exposed area; and on September 22, 2010, 
the Veteran's right hand demonstrated superficial peeling/scaling 
of right palm and small area of right dorsum affecting greater 
than five percent but less than 20 percent of exposed areas.  

In September 2007, Dr. Rietschel noted that the Veteran's tinea 
manuum and onycomycosis of right hand would be easily cured with 
six weeks of oral Lamisil.  However, the Veteran's physician, Dr. 
Kaplan, noted in January 2008 that the Veteran's nails had 
worsened over time and the condition had not responded to 
conventional treatments, and noted that cultures were negative 
for fungi.  However, back in April 2002, the Veteran's 
dermatologist, Dr. Petropolis, diagnosed the Veteran with 
onychomycosis/tinea manuum and noted that systemic treatment 
would afford the best chance for cure of this problem.  

It is clear from the record that the Veteran's symptoms have been 
present since December 29, 2006, the date of his request to 
reopen his previously denied claim of service-connection for 
right hand skin disability although with varying degrees of 
severity.  It is also clear that the September 2007 VA examiner 
stated that the Veteran's tinea manuum and onycomycosis of the 
right hand was easily cured with six weeks of oral Lamisil.  
Thus, resolving all doubt in favor of the Veteran, systemic 
therapy is required for a total duration of six weeks or more for 
the Veteran's service-connected tinea manuum and onychomycosis.  
Therefore, the Board finds that the Veteran's condition more 
nearly approximates that described in the criteria for a 30 
percent disability rating under Diagnostic Code 7806.

The Board has considered whether a still higher evaluation is 
warranted.  However, the most recent VA examination indicates 
that less than 20 percent of the Veteran's total body area or 
exposed area is affected by the Veteran's service-connected right 
hand skin disability.  In addition, although the Veteran's 
private physician noted that the Veteran's right hand skin 
disability is unresponsive to repeated attempts at treatment, 
there is no objective evidence that the Veteran's right hand skin 
disability requires constant or near-constant systemic therapy.  

Thus, the Board finds that a 30 percent evaluation, but no 
higher, is warranted for the entire appeal period pursuant to 
Diagnostic Code 7806.  

The Board has considered whether a higher disability evaluation 
is warranted under any other Diagnostic Code.  As noted above, as 
the Veteran's service-connected right hand skin disability does 
not involve the head, face, or neck and does not result in any 
scarring, Diagnostic Codes 7800 to 7805 would generally not 
apply.  However, in this case, the Veteran's service-connected 
skin disability causes limitation of function of the Veteran's 
right hand.  

The Veteran first complained of decreased grip and dexterity on 
his VA Form 9, Appeal to the Board of Veterans' Appeals, received 
on October 28, 2009.  In April 2010, the gap between the tip of 
the thumb and the base of little finger, between the tip of all 
fingers and the proximal transverse crease of the palm, and 
between the pad of the thumb and all fingers with the thumb 
attempting to oppose the fingers were 0.5 centimeters.  There was 
no pain noted during range of motion exercise, no additional 
limitation following repetitive range of motion exercise.  In 
September 2010, active range of motion demonstrated extension of 
DIP joint was limited by 15 degrees (normal is zero degrees - 
finger aligns with hand), extension of PIP joint was limited by 
15 degrees (normal is zero degrees - finger aligns with hand), 
and extension of the MP joint was normal (zero degrees - finger 
aligns with hand).  There was no gap between the Veteran's index 
finger and proximal transverse crease of hand on maximal flexion 
of finger.  There was no objective evidence of pain or additional 
limitation of motion on repetitive motion.  

However, as the Veteran's right hand skin has been noted to be 
indurated and the motion of his fingers limited due to the 
induration, the Board will apply the criteria pursuant to 
Diagnostic Code 7805 which provides that disability should be 
rated on limitation of function of affected part.

Digits of the hands are evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5230.  The notes to Diagnostic Codes 
5224 through 5227 in 38 C.F.R. § 4.71a require consideration of 
"whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with overall 
function of the hand."  See 67 Fed. Reg. 48785.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

The severity of the muscle disability is generally determined by 
application of criteria at 38 C.F.R. § 4.56.  For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Under diagnostic codes 5301 to 
5323, muscle injuries disabilities are generally rated as slight, 
moderate, moderately severe or severe according to criteria based 
on the type of injury, the history and complaint, and objective 
findings. v38 C.F.R. § 4.56(d).  Because the hand is so compact a 
structure, isolated muscle injuries are rare, and these injuries 
are rated based on limitation of motion with a minimum 10 
percent. 38 C.F.R. § 4.73, Diagnostic Code 5309, Note following.

In this case, as of April 26, 2010, the Veteran's right hand has 
been shown to have limited range of motion of thumb and fingers, 
mildly weakened grip, and reduced dexterity.  The September 2010 
VA examiner opined that the mildly weakened grip and reduced 
dexterity were secondary to skin tightness due to tinea manuum.  
However, a muscle injury to Muscle Group IX does not provide a 
disability evaluation in excess of 30 percent unless there is 
ankylosis of multiple digits; this is clearly not shown in this 
case.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5223.   
Further, loss of use of a hand for special compensation purposes 
is not warranted as there is evidence that effective hand 
function remains.  38 C.F.R. §§ 4.63 (2010) and 4.71a, Diagnostic 
Code 5224, Note (2010).

To summarize, a 30 percent evaluation is warranted for the entire 
appeal period based on the required systemic medication required 
for the Veteran's tinea manuum and onychomycosis.  The objective 
medical evidence, however, does not support an evaluation in 
excess of 30 percent at any time during the appeal period.  The 
medical evidence does not show that the Veteran's service-connect 
right hand skin disability covers an area of more than 40 percent 
of the entire body or more than 40 percent of exposed areas, nor 
does the Veteran's condition require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past twelve-month period.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected tinea 
manuum and onychomycosis of the right presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not 
result in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 

Accordingly, the Board concludes that the preponderance of the 
evidence supports a 30 percent disability rating for the 
Veteran's service-connected right hand tinea manuum and 
onychomycosis.  The preponderance of the evidence is against a 
disability evaluation in excess of 30 percent for the Veteran's 
service-connected right hand tinea manuum and onychomycosis; and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  


ORDER

Entitlement to an initial 30 percent evaluation, but no higher, 
for tinea manuum and onychomycosis of the right hand, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


